Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism or a control device that calculates a correct cutting path and causing the cutting head to follow the correct cutting path as set forth in claims 1 and 10; a mechanism that moves the support structure with the cutting head and the first and second detectors as set forth in claims 2 and 12-14; a mechanism that moves away the first detector from the first edge to make away for the cutting head as set forth in claim 3; a mechanism or apparatus that advances continuously the sheet metal stripe as set forth in claims 1, 9 and 10; a second operative assembly in series with the first operative assembly as set forth in claim 18; one guide assembly for all of the first and second operative assemblies, wherein the guiding assembly being located upstream one of the first operative assembly and the second operative assembly arranged furthest upstream in relation to the forward movement as set forth in claim 19; and a second guiding assembly being located upstream the second operative assembly in relation to the forward movement direction as set forth in claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.          Claim 20 is objected to because of the following informalities:  “direct” should be –direction--.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.        Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
             Regarding claims 1, 9 and 10, the specification fails to disclose a mechanism or apparatus that advances continuously the sheet metal stripe. 
             Regarding claims 2 and 12-4, the specification fails to disclose a mechanism that moves the support structure with the cutting head and the first and second detectors. 
             Regarding claim 3, the specification fails to disclose a mechanism that 
moves away the first detector from the first edge to make away for the cutting head. It is not clear how the first detector moves away from the first edge. 
              Regarding claim 19, the specification fails to disclose one guide assembly for all of the first and second operative assemblies, wherein the guiding assembly being located upstream one of the first operative assembly and the second operative assembly arranged furthest upstream in relation to the forward movement.
              Regarding claim 20, the specification fails to disclose a second guiding assembly being located upstream the second operative assembly in relation to the forward movement direction.
 
5.          Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            
             Regarding claim 3, “the first detector is moved away from the first edge to make way for the cutting head” is confusing as it is not clear how the first detector moves away from the first edge. 

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1-11 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schuler Automation GMBH & CO (DE 10 2013203386 A1), hereinafter Schuler, provided with the IDS submitted on 01/29/2021. Regarding claim 1, Schuler teaches a method for cutting a sheet metal 1 format with a predetermined contour from a sheet metal strip, the method comprising: cutting the sheet metal strip by use of a cutting head 4 as the sheet metal strip is advanced in a forward movement direction (X); measuring a first distance (Δy1) from a first edge (L1) of the sheet metal strip 1 with respect to a first reference point (S1) in a direction (Y) perpendicular to the forward movement direction (X) by means of a first detector 5, 6), the measuring of the first distance being performed at a first location that is aligned with a cutting location of the cutting head in the direction perpendicular to the forward movement direction; calculating a corrected cutting path from a predetermined cutting path in order to produce the predetermined contour, the calculating taking into account the measured first distance; and causing the cutting head 4 to follow the corrected cutting path during the cutting of the sheet metal strip.  See Figs. 1-4 in Schuler.
            Regarding claim 2, Schuler teaches everything noted above including that while cutting the sheet metal format, moving the cutting head (moving in the forward movement direction) to a location at the first edge of the sheet metal strip; measuring a second distance (Δy3) from a second edge of the sheet metal strip with respect to a second reference point (S2) in the direction (Y) perpendicular to the forward movement direction (X) by means of a second detector (7, 8), the measuring of the second distance being performed at a second location that is aligned with the cutting location of the cutting head in the direction perpendicular to the forward movement direction; and calculating the corrected cutting path from the predetermined cutting path in order to produce the predetermined contour, the calculating taking into account the measured second distance.  
            Regarding claim 3, as best understood, Schuler teaches everything noted above including that before or concurrently with a moving of the cutting head 4 to the first edge of the sheet metal strip, the first detector is moved away from the first edge to make way for the cutting head. It should be noted that the senores are movable and they obviously move relative to the cutting head in order to make way for the cutting head to cut the edge of the sheet metal strip.
            Regarding claim 4, Schuler teaches everything noted above including that the first detector (4, 6) is located downstream the cutting head 4 in relation to the forward movement direction (X).
              Regarding claim 5, Schuler teaches everything noted above including that the first reference point (S1) is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 6, Schuler teaches everything noted above including that the second reference point (S2) is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 7, Schuler teaches everything noted above including that each one or both of the first and second reference points is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 8, Schuler teaches everything noted above including that the first reference point is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 9, Schuler teaches everything noted above including that the sheet metal strip is advanced continuously during the cutting of the sheet metal strip to produce the predetermined contour.  
            Regarding claim 10, Schuler teaches a cutting installation for obtaining a sheet metal format with a predetermined contour from a sheet metal strip, the installation comprising: an apparatus configured to move the sheet metal strip in a forward movement direction; a cutting head 4 configured to cut the sheet metal strip 1 when the sheet metal strip is moved in the forward movement direction, the cutting head 4 being configured to move in a direction perpendicular to the forward movement direction (X); a control device communicated with the cutting head and configured to control the movement of the cutting head; and a first detector (5, 6) configured to measure a first distance (S1) from a first edge (L1) of the sheet metal strip with respect to first reference point in the direction perpendicular to the forward movement direction, the control device being communicated with the first detector and configured to calculate a corrected cutting path from a predetermined cutting path using the measured first distance in order to produce the predetermined contour, the first detector being configured to measure the first distance at a first location that is aligned with a cutting location of the cutting head in the direction perpendicular to the forward movement direction.  
            Regarding claim 11, Schuler teaches everything noted above including a second detector (7, 8) configured to measure a second distance (S2) from a second edge of the sheet metal strip with respect to second reference point in the direction perpendicular to the forward movement direction, the second detector configured to communicate with the control device and to measure the second distance at a second location that is aligned with the cutting location of the cutting head in the direction perpendicular to the forward movement direction.  
            Regarding claim 15, Schuler teaches everything noted above including that the first and second detectors (5, 6; 7, 8) are aligned with one another in the direction perpendicular to the forward movement direction and are each moveable to a location downstream of the cutting head in relation to the forward movement direction.              

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler on view of Stonecliffe (GB 2492581 A).  Regarding claim 4, it could be argued that Schuler does not teaches that the first detector (4, 6) is located downstream the cutting head 4 in relation to the forward movement direction (X). However, Stonecliffe teaches a sheet cutting device including edge detector 5 which is located downstream of a cutting device 8 in relation to the forward movement direction 3 of the sheet material. See Fig. 2 in Stonecliffe. It would have been obvious to a person of ordinary skill in the art to position the edge sensors downstream of Schuler’s cutting device, since the use the edge sensor downstream and upstream of the cutting device is art-recognized equivalents that produces the same results.

10.       Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler on view of Cunningham (6,202,524). Regarding claim 12, Schuler teaches everything noted above including a support structure (as the structure supporting the cutting head) movable in the forward movement direction. However, Schuler does not explicitly teach that the first detector and the cutting head being attached to the support structure such that when the support structure moves in the forward movement direction the first detector and the cutting head move in unison in the forward movement direction. However, Cunningham teaches an edge cutting apparatus including a support structure including a cutting head 62 and a first edge detector 70, wherein the first detector 70 and the cutting head 62 being attached to the support structure such that when the support structure moves in a forward movement direction the first detector and the cutting head move in unison in the forward movement direction. Cunningham also teaches a second edge detector 70 can be utilized to determine both side edges of a rectangular workpiece. See col. 4, lines 36-44 in Cunningham. It would have been obvious to a person of ordinary skill in the art to install the detectors of Schuler’s apparatus on the support structure, as taught by Cunningham in order to move the cutting head and the detector together.
            Regarding claim 13, Schuler, as modified by Cunningham, teaches everything noted above including a support structure movable in the forward movement direction, the first detector, the second detector and the cutting head being attached to the support structure such that when the support structure moves in the forward movement direction the first detector, the second detector and the cutting head move in unison in the forward movement direction.  
            Regarding claim 14, Schuler teaches everything noted above including that the first detector is movable to a location downstream of the cutting head in relation to the forward movement direction.  

11.       Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of (JP 5332577 B2), hereinafter JP ‘577.  Regarding claim 16, Schuler teaches everything noted above including a guiding assembly 3 that includes a first guiding device (defined as one end of the roller 3 by one of the edge of the sheet metal strip) associated with the first edge of the sheet metal strip and a second guiding device (defined as other end of the roller 3 by one of the edge of the sheet metal strip) associated with the second edge of the sheet metal strip, the first guiding device being aligned with the second guiding device in the direction perpendicular to the forward movement direction, each of the first and second guiding devices being located upstream of the cutting head in relation to the forward movement direction. It could be argued that the two ends of the roller cannot be considered as two devices. However, JP ‘577 teaches a sheet metal strip cutter including a guide assembly 28 having a first guiding device (28-1, 28-2) associated with a first edge of the sheet metal strip and a second guiding device (28-1, 28-2) associated with a second edge of the sheet metal strip. See Figs. 7-8 and 11 in JP ‘577.  It would have been obvious to a person of ordinary skill in the art to provide Schuler’s cutting apparatus with the guiding assembly, as taught by JP ‘577, in order to guide and center the sheet metal strip.
           Regarding claim 17, Schuler teaches everything noted above including that the first guiding device is located at the first reference point and the second guiding device is located at the second reference point.  

12.       Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler on view of Erlwein (2015/0190883), provided with the IDS submitted on 01/29/2021. Regarding claim 18, Schuler teaches everything noted above including that the cutting head 4, the first detector and the second detector form a first operative assembly. Schuler does not explicitly teach that the installation includes a second operative assembly in series with the first operative assembly in the forward movement direction. However, Erlwein teaches an installation for cutting a sheet metal including a first operative assembly which includes a cutting head (L1) and a 
a second operative assembly which includes cutting head (L2) in series with the first operative assembly in a forward movement direction (X). See Fig. 2 in Erlwein. It would have been obvious to a person of ordinary skill in the art to provide Schuler’s cutting apparatus with the second operative assembly same as the first operating assembly, as taught by Erlwein, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
           Regarding claim 19, Schuler, as modified by Erlwein, teaches everything noted above including that one guiding assembly for all of the first and second operative assemblies, the guiding assembly being located upstream one of the first operative assembly and the second operative assembly arranged furthest upstream in relation to the forward movement direction.  
           Regarding claim 20, Schuler, as modified above, teaches everything noted above including a first guiding assembly for the first operative assembly and a second guiding assembly for the second operative assembly, the first guiding assembly being located upstream the first operative assembly in the forward movement direction, the second guiding assembly being located upstream the second operative assembly in relation to the forward movement direct.

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Vischulis (3,719,114), Kurtz (3,570.735), Lawson (4,358,978) and Noe et al. (2004/0168556 A1) teach a method for cutting a sheet metal.

143.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  

June 8, 2022